 

Exhibit 10.1

 

LOGO [g112934g80u71.jpg]    LOGO [g112934g50i12.jpg]

Claims Agent Agreement

This Claims Agent Agreement, dated as of May 7, 2010 (this “Agreement”), is
entered into by and between SPANSION INC. and PIRINATE CONSULTING GROUP, LLC
(“Pirinate”), as claims agent (in such capacity, the “Claims Agent”) for the
chapter 11 estates of Spansion Inc. and each its affiliated debtors and debtors
in possession (collectively, the “Debtors”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Debtors’ Second Amended Joint Plan of Reorganization Dated April 7, 2010 (As
Amended) (the “Plan”), or, as applicable, the Second Amended Disclosure
Statement for Debtors’ Second Amended Joint Plan of Reorganization Dated
December 16, 2009.

Appointment, Rights, Powers and Duties

Notwithstanding any provision of the Plan, Pirinate shall serve as the Claims
Agent pursuant to the terms of the Plan. Pirinate accepts such appointment and
agrees to serve as Claims Agent and render services in such capacity, as
necessary from time to time, which services shall include performing those
duties and assuming those responsibilities necessary to fulfill the role of
Claims Agent in accordance with the terms set forth in the Plan.

The Claims Agent shall exercise such of the rights and powers vested in it by
this Agreement, the Plan and the Confirmation Order, and use the same degree of
care and skill in its exercise as a prudent person would exercise or use under
the circumstances in the conduct of his or her own affairs. The Claims Agent
shall not be liable for any action taken in good faith in reliance upon the
advice of professionals retained by it in accordance with this Agreement.

The Claims Agent shall have only such rights, powers and privileges expressly
set forth in the Plan, this Agreement, and as otherwise provided by applicable
law.

Compensation

In consideration for rendering such services as Claims Agent, during the
Employment Period (as defined below), the Reorganized Debtors shall pay to the
Claims Agent (i) a monthly fee equal to $15,000 for services performed as Claims
Agent (the “Monthly Fee”), and (ii) an incentive fee equal to $25,000 in the
event that the aggregate amount of Allowed general unsecured claims, exclusive
of the claims of Spansion Japan, claims of Tessera, Inc., claims of Samsung,
Senior Notes Claims, and Exchangeable Debentures Claims, at the conclusion of
the Employment Period (the “Final Claim Amount”) is below $840,000,000; $50,000
in the event that the Final Claim Amount is below $800,000,000; $100,000 in the
event that the Final Claim Amount is below $750,000,000; $200,000 in the event
that the Final Claim Amount is below $700,000,000; $300,000 in the event that
the Final Claim Amount is below $650,000,000; and $400,000 in the event that the
Final Claim Amount is below $550,000,000 (the “Incentive Fee,” and, together
with the Monthly Fee, the “Employment Fees”).

The Monthly Fee shall be paid in advance on the first day of each month during
the Employment Period, and the Incentive Fee shall be paid at the conclusion of
the Employment Period. In addition to the Employment Fees, the Claims Agent
shall be entitled to the reimbursement of all reasonable out of pocket business
expenses incurred while performing services as the Claims

 

1



--------------------------------------------------------------------------------

Agent (the “Expenses” and, together with the Employment Fees, the “Fees”) from
the Reorganized Debtors.

Any adjustment in such compensation shall be subject to the mutual agreement of
the Reorganized Debtors’ board of directors and the Claims Agent, but may not be
adjusted downward prior to the second anniversary of the Effective Date. No
downward adjustment may have the effect of lowering the monthly fee below
$10,000 and there may be no downward adjustment of the Incentive Fee, in any
case.

Term

This Agreement shall be effective between the parties as of the Effective Date
of the Plan, and shall remain and continue in full force and effect for the
duration specified in the Plan (the “Employment Period”).

Claims Agent Fund

On or before the Effective Date, the Debtors shall deposit $750,000, or such
other amount as agreed to by the Debtors, the Creditors’ Committee and the
Senior Noteholders Group, into an account designated by and held in the name of
the Claims Agent (the “Claims Agent Fund”), which amounts shall be used from and
after (but not for services rendered or costs or expenses incurred before) the
Effective Date by the Claims Agent to perform the duties and responsibilities
set forth in the Plan (other than for the payment of the Claims Agent’s
professionals, who shall be paid by the Reorganized Debtors subject to receipt
by the Reorganized Debtors of invoices, statements and/or other documentation
demonstrating in sufficient detail the reasonableness of the proposed charges).
If, subsequent to the initial funding of the Claims Agent Fund, the Claims Agent
determines that the amount then held in the Claims Agent Fund is insufficient
for it to conclude the performance of its duties under the Plan, it shall notify
the Reorganized Debtors, and they shall meet together in good faith to determine
what, if any, additional amounts should be deposited by the Reorganized Debtors
into the Claims Agent Fund, pursuant to the procedures set forth in the Plan.
Reorganized Spansion Inc.’s board of directors shall determine the amount of
subsequent funding of the Claims Agent Fund.

Claims Agent Advisors

The Claims Agent shall be entitled to retain counsel and other advisors to
exercise its rights and duties, which counsel and other advisors shall be
employed by and work for the Claims Agent, and shall be paid for by the
Reorganized Debtors, subject to receipt by the Debtors of invoices, statements
and/or other documentation demonstrating in sufficient detail the reasonableness
of the proposed charges.

Claims Agent Reliance

Except as otherwise provided in this Agreement, the Plan or the Confirmation
Order:

 

  1.

The Claims Agent may rely and shall be protected in acting upon any resolution,
statement, instrument, opinion, report, notice, request, consent, order or other

 

2



--------------------------------------------------------------------------------

 

paper or document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties; and

 

  2. Except for any act or omission constituting gross negligence, fraud or
intentional or willful misconduct, persons (including any professionals retained
by the Claims Agent in accordance with this Agreement) engaged in transactions
with the Claims Agent shall look only to the Claims Agent Fund to satisfy any
liability incurred by the Claims Agent to such person in carrying out the terms
of this Agreement, the Plan or the Confirmation Order, and the Claims Agent
shall have no personal or individual obligation to satisfy any such liability.

Liability to Third Persons

The Claims Agent, and agents of the Claims Agent (including professionals) shall
not be subject to any personal liability whatsoever, in tort, contract or
otherwise, to any person in connection with the affairs of the Claims Agent,
except for their own gross negligence, fraud or intentional or willful
misconduct, and any such person shall look solely to the Claims Agent Fund for
satisfaction of claims of any nature arising in connection with affairs of the
Claims Agent.

No Liability of Claims Agent for Acts of Others.

Nothing contained in this Agreement, the Plan or the Confirmation Order shall be
deemed to be an assumption by the Claims Agent of any of the liabilities,
obligations or duties of the Debtors or Reorganized Debtors and shall not be
deemed to be or contain a covenant or agreement by the Claims Agent to assume or
accept any such liability, obligation or duty.

Indemnity

The Claims Agent and each of its agents, employees, officers, directors,
professionals, attorneys, accountants, advisors, representatives and principals
(collectively, the “Indemnified Parties”) shall be indemnified by the
Reorganized Debtors for any losses, Claims, damages, liabilities and expenses,
including, without limitation, reasonable attorneys’ fees, disbursements and
related expenses which the Indemnified Parties may incur or to which the
Indemnified Parties may become subject in connection with any action, suit,
proceeding or investigation brought by or threatened against one or more of the
Indemnified Parties on account of the acts or omissions of an Indemnified Party
in its capacity as such; provided, however, that the Reorganized Debtors shall
not be liable to indemnify any Indemnified Party for any act or omission
constituting gross negligence, fraud or intentional or willful misconduct.
Notwithstanding any provision herein to the contrary, the Indemnified Parties
shall be entitled to obtain advances from the Reorganized Debtors to cover their
reasonable expenses of defending themselves in any action brought against them
as a result of the acts or omissions, actual or alleged, of an Indemnified Party
in its capacity as such, provided, however, that the Indemnified Parties
receiving such advances shall repay the amounts so advanced to the Reorganized
Debtors immediately upon the entry of a final order finding that such
Indemnified Parties were not entitled to any indemnity under the provisions of
this section. The foregoing indemnity in respect of any Indemnified Party shall
survive the termination of such Indemnified Party from the capacity for which
they are indemnified and termination of the Claims Agent’s employment and/or
this Agreement.

 

3



--------------------------------------------------------------------------------

 

Relationship of the Parties

It is the express intention of the parties hereto that the Claims Agent shall
render services as an independent contractor, pursuant to the terms set forth in
the Plan. In keeping with this status, the Claims Agent hereby acknowledges that
it will, at all times and for all purposes, be an independent contractor and not
an employee, officer or agent of the Reorganized Debtors and shall not be
treated as an employee, officer or agent of the Reorganized Debtors for any
purpose. In no event will the Claims Agent represent itself to be an officer,
employee or agent of the Reorganized Debtors, nor will it bind, or attempt to
bind, the Reorganized Debtors or any subsidiary or affiliate of the Reorganized
Debtors to any contract, agreement, liability or obligation of any nature
whatsoever other than as provided for in the Plan. In addition, the Claims Agent
hereby acknowledges that the Fees represent the entire amount of compensation
and benefits to which it is entitled for its services as Claims Agent, and that
the Reorganized Debtors will not be required to provide it with any benefits
provided to its employees, including, without limitation, retirement plans,
insurance programs and vacation, whether or not it is determined to be an
employee by any agency, court or tribunal during the Employment Period. Unless
otherwise required by law, the Reorganized Debtors shall be under no obligation
to withhold any taxes, including without limitation, federal, state and local
payroll taxes, on any Fees paid to the Claims Agent in accordance with the terms
hereof and the Claims Agent agrees that the payment and deduction of such taxes
shall remain its exclusive responsibility.

The Claims Agent shall retain only such incidents of ownership of any amounts
recovered in the performance of its duties as Claims Agent as are necessary to
undertake the actions and transactions authorized in the Plan.

Confidentiality

The Claims Agent shall, during the period that it serves as Claims Agent under
this Agreement, hold strictly confidential and not use for personal gain any
material, non-public information of which it has become aware in its capacity as
Claims Agent, except as otherwise required by law.

Amendment and Waiver

Any substantive provision of this Agreement may be amended or waived by the
Claims Agent with the approval of the Reorganized Debtors. Technical amendments
to this Agreement may be made, as necessary, to clarify this Agreement or enable
the Claims Agent to effectuate the terms of this Agreement, the Plan and the
Confirmation Order, by the Claims Agent. Notwithstanding this provision, any
amendments to this Agreement must be made in writing and shall not be
inconsistent with the purpose and intention of the establishment of the role of
Claims Agent.

Governing Law

This Agreement shall be governed by the laws of New York applicable to contracts
made and performed therein, without regard to its conflicts of law principles.

 

4



--------------------------------------------------------------------------------

 

Severability

If any provision of this Agreement or the application thereof to any person or
circumstance shall be finally determined by a court of competent jurisdiction to
be invalid or unenforceable to any extent, the remainder of this Agreement, or
the application of such provision to persons or circumstances other than those
as to which it is held invalid or unenforceable, shall not be affected thereby,
and such provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

Notices

Any notice or other communication hereunder shall be in writing and shall be
deemed to have been sufficiently given, for all purposes, if deposited, postage
prepaid, in a post office or letter box addressed to the person for whom such
notice is intended:

If to the Claims Agent:

Pirinate Consulting Group, LLC

5 Canoe Brook Drive

Livingston, NJ 07039

Attn: Eugene I. Davis

Tel: 973.533.9027

If to the Reorganized Debtors:

Shubham Maheshwari

950 De Guigne Drive, MS 263

P.O. Box 3453

Sunnyvale, CA 94088-3453

Tel: 408.616.3677

Headings

The section headings contained in this Agreement are solely for convenience of
reference and shall not affect the meaning or interpretation of this Agreement
or of any term or provision hereof.

Relationship to the Plan

The principal purpose of this Agreement is to aid in the implementation of the
Plan and, therefore, this Agreement incorporates the provisions of the Plan,
except that Pirinate shall be appointed as the Claims Agent. To that end, the
Claims Agent shall have full power and authority to take any action consistent
with the purpose and provisions of the Plan for the role of Claims Agent and
shall have all obligations of the “Claims Agent” (as such term is defined in the
Plan) under the Plan. If any provisions of this Agreement are found to be
inconsistent with the provisions of the Plan or the Confirmation Order, other
than the appointment of Piranate as Claims Agent, the provisions of the Plan or
Confirmation Order shall control. The Claims Agent

 

5



--------------------------------------------------------------------------------

hereby agrees to act in accordance with the Plan and Confirmation Order and to
take no action inconsistent with the requirements of the Plan or Confirmation
Order.

Counterparts, Execution and Delivery by Facsimile

For the purposes of facilitating the execution of this Agreement, as herein
provided and for other purposes, this Agreement may be executed simultaneously
in counterparts, each of which counterpart shall be deemed to be an original,
and all such counterparts shall constitute but one and the same instrument. Any
original counterpart when executed and transmitted by electronic facsimile shall
be deemed duly delivered to the other party upon confirmed receipt thereof by
such other party.

Jurisdiction

Subject to the proviso below, the parties agree that the United States
Bankruptcy Court for the District of Delaware shall have exclusive jurisdiction
over the Claims Agent, in its capacity as Claims Agent; provided, however, that
notwithstanding the foregoing, the Claims Agent shall have power and authority
to bring any action in any court of competent jurisdiction to fulfill the
responsibilities of Claims Agent, as contemplated by the Plan.

Entire Agreement

This Agreement together with applicable provisions of the Plan contain the
entire Agreement between the parties and supersede all prior and contemporaneous
agreements or understandings between the parties with respect to the subject
matter hereof.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be duly executed by their respective officers, representatives
or agents, effective as of the date first above written.

 

SPANSION INC. On behalf of itself and each of its affiliates By:  

/s/ Randy Furr

Name:    Randy Furr Title:   EVP, CFO

 

Pirinate Consulting Group, LLC, As Claims Agent By:  

/s/ Eugene I. Davis

Name:    Eugene I. Davis Title:   Chairman

 

7